DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not light detection sections, detection timing control section, first light detection section, and second light detection section in claims 1-18; flow-rate control section in claims 7-9; sorting section in claims 10-12; third light detection section in claims 15-16; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-14, and 17-19 are rejected under 35 U.S.C. 102((a)(1) and (a)(2) as anticipated by Ito (US 20140299522 A1; cited by Applicant) or, in the alternative, under 35 U.S.C. 103 as obvious over Ito in view of Norton (US 5880474 A).
Regarding claim 1, Ito teaches a microparticle measuring apparatus comprising: 
a plurality of light detection sections (7) configured to detect, at different positions, optical information emitted from microparticles flowing through a flow channel (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3); and 
a detection timing control section (figure 3) configured to control a detection timing of each light detection section (paragraph 88-89; controlling the time that is calculated as the detection time), on a basis of a trigger signal detected at a first reference channel (ch1) provided in a first light detection section, and an optical signal detected at a second reference channel (ch2) provided in a second light detection section that detects optical information emitted from the microparticles, at a position different from a position of the first light detection section (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3).

    PNG
    media_image1.png
    748
    841
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    822
    media_image2.png
    Greyscale

For the reasons given above, the examiner considers Ito as anticipating the claim. Alternatively, if one were to consider Ito as not teaching controlling a detection timing of each light detection section, Norton is directed to a similar invention and teaches controlling a detection timing of each light detection section (column 1, lines 60 – column 2, line 5). Additionally, Norton teaches this provides the benefit of analyzing the detector signals during a time when there is a high probability that the detector signal is indicative of characteristics of the particle of interest (column 1, lines 60 – column 2, line 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the detection timing control section of Ito configured to control a detection timing of each light detection section in order to analyze the detector signals during a time when there is a high probability that the detector signal is indicative of characteristics of the particle of interest.

    PNG
    media_image3.png
    826
    598
    media_image3.png
    Greyscale

Regarding claim 2, Ito teaches the detection timing control section controls the detection timing of each light detection section in real time (paragraphs 88-89; calculation occurs while measurements are taking place).  
Regarding claim 3, Ito teaches the detection timing control section controls a detection process period of the second light detection section (paragraphs 88-89 and 96).  
Regarding claim 4, Ito teaches the detection timing control section controls the detection process period of the second light detection section in real time (paragraphs 88-89 and 96).    
Regarding claim 5, Ito teaches the trigger signal detected at the first reference channel is optically equal to the optical signal detected at the second reference channel (figure 2; equal because they’re both forward scatter data from same particles).  
Regarding claim 6, Ito teaches a voltage signal into which the trigger signal detected at the first reference channel is converted is identical in height (H), area (A), and width (W) with a voltage signal into which the optical signal detected at the second reference channel is converted (figure 2; equal because they’re both forward scatter data from same particles).    
Regarding claim 10, Ito teaches a sorting section (2) configured to sort the microparticles on a basis of the optical information detected by the plurality of light detection sections (figure 1; paragraphs 64 and 54).  
Regarding claim 11, Ito teaches a sorting timing control section configured to control a sorting timing of the sorting section, on a basis of the trigger signal detected at the first reference channel and the optical signal detected at the second reference channel (paragraphs 72-75).  
Regarding claim 12, Ito teaches the sorting timing control section controls the sorting timing of the sorting section in real time (paragraphs 72-75).    
Regarding claim 13, Ito teaches the first reference channel and the second reference channel detect scattered light from the microparticles (paragraph 88).  
Regarding claim 14, Ito teaches the scattered light comprises one or more kinds of scattered light selected from frontward scattered light, sideward scattered light, and rearward scattered light (paragraph 88).  
Regarding claim 17, Ito teaches the first light detection section detects the optical information emitted from the microparticles, at a position upstream of the second light detection section (the one upstream is considered to be the first, since they’re both triggers and they both collect optical information emitted by particles, and therefore each achieves the claimed functions of both the first and the second).
Regarding claim 18, Ito teaches the first light detection section detects the optical information emitted from the microparticles, at a position downstream of the second light detection section (the one downstream is considered to be the first, since they’re both triggers and they both collect optical information emitted by particles, and therefore each achieves the claimed functions of both the first and the second).  
Regarding claim 19, Ito teaches a microparticle measuring method comprising: 
a light detection step of detecting, at a plurality of positions, optical information emitted from microparticles flowing through a flow channel (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3); and 
a detection timing control step of controlling, on a basis of a trigger signal detected at a first reference channel (ch1) provided in a first light detection section and an optical signal detected at a second reference channel (ch2) provided in a second light detection section that detects optical information emitted from the microparticles, at a position different from a position of the first light detection section, a detection timing of each light detection section (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3).
Also see the citations with respect to the apparatus claims for additional context.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  7-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito and Norton as applied to claim 1 above, and further in view of Saiyed (US 20140374630 A1; cited by Applicant).
Regarding claims 7-9, Ito doesn’t explicitly teach a flow-rate control section configured to control a flow rate of the microparticles on a basis of the trigger signal detected at the first reference channel and the optical signal detected at the second reference channel (claim 7); the flow-rate control section controls the flow rate of the microparticles such that the microparticles pass between the first light detection section and the second light detection section for a fixed time (claim 8); the flow-rate control section controls the flow rate of the microparticles by controlling a liquid sheath feeding pressure (claim 9).  
Saiyed teaches a flow-rate control section configured to control a flow rate of the microparticles on a basis of the trigger signal detected at the first reference channel and the optical signal detected at the second reference channel (claim 7); the flow-rate control section controls the flow rate of the microparticles such that the microparticles pass between the first light detection section and the second 

    PNG
    media_image4.png
    668
    730
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    605
    717
    media_image5.png
    Greyscale

obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having a flow-rate control section (as described above) in order to use all available information to ensure that the flow rate of the particles is at the desired and optimal setting for the optical measurements to ensure high quality, accurate, and precise data.
  Regarding claims 15-16, Ito doesn’t explicitly teach a single third light detection section or a plurality of third light detection sections configured to detect optical information emitted from the microparticles, at a position or positions different from the positions of the first light detection section and second light detection section (claim 15); the detection timing control section controls a detection timing of each light detection section, on a basis of the trigger signal detected at the first reference channel, the optical signal detected at the second reference channel, and an optical signal detected at a third reference channel provided in the or each third light detection section (claim 16).  
Saiyed teaches a single third light detection section or a plurality of third light detection sections configured to detect optical information emitted from the microparticles, at a position or positions different from the positions of the first light detection section and second light detection section (claim 15); the detection timing control section controls a detection timing of each light detection section, on a basis of the trigger signal detected at the first reference channel, the optical signal detected at the second reference channel, and an optical signal detected at a third reference channel provided in the or each third light detection section (claim 16) (figure 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a third light detection section (as described above) in order to multiple measurements while minimizing interference between them by having them at distinct positions.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/              Examiner, Art Unit 2877